Case 3:20-cv-01626-JD Document 74-9 Filed 08/21/20 Page 1 of 3




           EXHIBIT I
              Case 3:20-cv-01626-JD Document 74-9 Filed 08/21/20 Page 2 of 3


Robinhood Financial and Robinhood
Securities Business Continuity Plan
Summary


Overview
Robinhood Financial LLC (“Robinhood Financial” or “RHF”) and Robinhood Securities, LLC
(“Robinhood Securities” or “RHS”) (collectively, “Robinhood”) maintain Business Continuity
Plans to guide our response to events that may significantly disrupt our business. Since the
timing, nature, and impact of disasters and disruptions is unpredictable, it’s important for us to
be flexible in responding to actual events as they occur. With that in mind, this document outlines
our approach to business continuity planning in response to such disruptive scenarios.

While Robinhood has been thoughtful in developing response plans that address a number of
different disruption scenarios, it is important to understand that no amount of business continuity
planning can eliminate disruption risks completely. Robinhood periodically assesses the
effectiveness of its business continuity plans in order to improve these plans and their underlying
systems and processes in order to minimize the impact of disruptions to our customers.



Contacting Us
Robinhood may communicate the existence of a significant business disruption through various
means. Information related to disruptive events are published on our ​status page​, and may also
be communicated through Robinhood social media accounts (e.g., Twitter - ​@AskRobinhood​),
through our platform (apps & website), or via email. You can also contact us through our website,
the mobile application, or through our ​support center​.



Our Business Continuity Design
Our business continuity plans are designed to enable an immediate response to various types of
significant business disruptions, and detail how we plan to recover critical business operations in
the event of a disruption. In short, our program is designed to help ensure that we can provide our
products & services with as little disruption to customers as possible, that your assets remain
secure and accessible, and that you are able to reach us, regardless of the nature and scope of
the business interruption.
Given our reliance on technology to support our operations, our business continuity planning also
addresses the recovery of certain critical technology systems.
While every disruptive situation poses unique concerns, Robinhood Financial’s clearing firm,
Robinhood Securities, will seek to restore its operations in order to complete existing transactions


                                                                                                   1 of 2
20200708-1237444-3734006
              Case 3:20-cv-01626-JD Document 74-9 Filed 08/21/20 Page 3 of 3
ROBINHOOD:​ RHF and RHS Business Continuity Plan Summary



and accept new orders and payments as quickly as practicable. Note that your orders and
requests for funds and securities may be delayed during this period.



Varying Disruptions
Significant business disruptions can vary in their scope, and may impact only a single building,
business district, or region where some of our critical operations are located. In the event of a
localized disruption (for example - a single office location), we will transfer impacted critical
operations to another site. In the event of a more widespread disruption, we intend to shift to
remote operations or continue operations from outside the affected area. In either situation, we
plan to recover and resume business as quickly as possible, and will maintain communication with
you regarding the existence and impact of the disruption and inform you when the platform
returns to normal operations. If the significant business disruption is so severe that it prevents us
from continuing to conduct business, we will take all necessary steps to assure prompt access to
your funds and securities.



For More Information
If you have questions about our business continuity planning, you can contact us through our
support center​.




                                                                                                    2 of 2
20200708-1237444-3734006
